Appellant was convicted of violating the local option law, his punishment being fixed at a fine of $50 and twenty days confinement in the county jail.
The Assistant Attorney-General has filed a motion to dismiss this appeal because the recognizance is defective, in that it does not state the amount of the punishment assessed against appellant, as required by article 887, Code Criminal Procedure. An examination of the recognizance shows that the motion is well taken. May v. State, 40 Tex.Crim. Rep.. The appeal is accordingly dismissed.
Dismissed.
                          ON REHEARING.                       November 22, 1905.